Case: 12-31178       Document: 00512377848         Page: 1     Date Filed: 09/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 18, 2013
                                     No. 12-31178
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

RABBANI W. SALEEM, also known as Robert W. Brown,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-53-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Rabbani W. Saleem was convicted by a jury of two counts of being a felon
in possession of a firearm. As to both counts, Saleem was sentenced to a total
of 33 months of imprisonment and three years of supervised release. Saleem
contends that the evidence failed to establish that he “ever exercised possession,
dominion or control over a firearm” on the dates alleged in the superseding
indictment.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31178     Document: 00512377848     Page: 2   Date Filed: 09/18/2013

                                  No. 12-31178

      Saleem moved for a directed verdict based on insufficient evidence at the
close of the Government’s case, but did not renew his motion at the close of all
the evidence.   Therefore, the sufficiency of the evidence is reviewed for a
manifest miscarriage of justice. See United States v. Salazar, 542 F.3d 139, 142
(5th Cir. 2008). This court will reverse only if “the record is devoid of evidence
of guilt or . . . the evidence is so tenuous that a conviction is shocking.” Id.
(internal quotation marks and citation omitted). To convict a defendant of the
offense of felon in possession of a firearm, the Government must prove beyond
a reasonable doubt that the defendant previously was convicted of a crime
punishable by imprisonment for a term exceeding one year, that he possessed a
firearm, and that the firearm traveled in or affected interstate commerce. See
18 U.S.C. § 922(g)(1). Saleem stipulated to being a convicted felon and that the
firearm traveled in or affected interstate commerce. Thus, the only issue at
trial, as well as on appeal, was the element of possession.
      The record is not devoid of evidence establishing Saleem’s guilt. Agent
Steve McKanna testified that he observed Saleem pointing a firearm at another
individual on April 26, 2011. Similarly, Larry Myles testified that Saleem
pointed a firearm at him on November 23, 2011. In both instances, Saleem had
actual possession of the firearm. See United States v. Jones, 484 F.3d 783, 787
(5th Cir. 2007). To the extent Saleem challenges the sufficiency of the evidence
by attacking the Government’s witnesses’ credibility, his argument is without
merit. See United States v. Polk, 56 F.3d 613, 620 (5th Cir. 1995). When viewed
in the light most favorable to the jury’s verdict, the evidence is sufficient to
uphold Saleem’s convictions for felon in possession of a firearm. See Salazar,
542 F.3d at 142-43.      Accordingly, the judgment of the district court is
AFFIRMED.




                                        2